 Case 1:21-cv-00164-LPS Document 22 Filed 06/11/21 Page 1 of 3 PageID #: 639




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 DATACLOUD TECHNOLOGIES, LLC,                          CIVIL ACTION NO. 1:21-cv-00164-LPS

         Plaintiff,                                         Chief Judge Leonard P. Stark

 v.

 SQUARESPACE, INC.,

         Defendant.


              DATACLOUD TECHNOLOGIES, LLC.’S OPPOSITION TO
           DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                [D.I. 16]

       Plaintiff DATACLOUD TECHNOLOGIES, LLC (hereinafter, “DataCloud”) hereby

opposes the “Defendant’s Motion For Judgment On The Pleadings” (D.I. 16, brief in support at

D.I. 17) filed on May 19, 2021 by Defendant SQUARESPACE, INC., (hereinafter, “Squarespace”

or “Defendant”) under Fed. R. Civ. Proc. 12(c) (hereinafter, the “Motion”), because it has become

moot with the filing of DataCloud’s First Amended Complaint (D.I. 21).

       Under Third Circuit law, an amended complaint supersedes the original complaint filed,

rendering it a nullity. See West Run Student Housing Assocs., LLC v. Huntington Nat’l Bank, 712

F.3d 165, 171 (3d Cir. 2013) (amended complaint generally moots motion to dismiss); Snyder v.

Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir. 2002) (“An amended complaint supercedes the

original version in providing the blueprint for the future course of the lawsuit.”); see also Calloway

v. Green Tree Servicing, LLC, 599 F.Supp.2d 543, 546 (D. Del. 2009) (denying motion to dismiss

as moot because it was directed to superseded complaint).

       Therefore, DataCloud requests that Defendant’s Motion (D.I. 16) be denied as moot.
 Case 1:21-cv-00164-LPS Document 22 Filed 06/11/21 Page 2 of 3 PageID #: 640




Dated: June 11, 2021            Respectfully submitted,

                                Stamoulis & Weinblatt, LLC

                                /s/ Stamatios Stamoulis
                                Stamatios Stamoulis (#4606)
                                Richard C. Weinblatt (#5080)
                                800 N. West Street Third Floor
                                Wilmington, Delaware 19801
                                Telephone: (302) 999-1540
                                Email: stamoulis@swdelaw.com
                                Email: weinblatt@swdelaw.com

                                James F. McDonough, III (Bar No. 117088, GA)*
                                Jonathan R. Miller (Bar No. 507179, GA)*
                                Travis E. Lynch (Bar No. 162373, GA)*
                                HENINGER GARRISON DAVIS, LLC
                                3621Vinings Slope, Suite 4320
                                Atlanta, Georgia 30339
                                Telephone: (404) 996-0869, -0863, -0867
                                Facsimile: (205) 547-5502, -5506, -5515
                                Email: jmcdonough@hgdlawfirm.com
                                Email: jmiller@hgdlawfirm.com
                                Email: tlynch@hgdlawfirm.com

                                Attorneys for Plaintiff DataCloud Technologies, LLC

* admitted pro hac vice




                                    Page |2
 Case 1:21-cv-00164-LPS Document 22 Filed 06/11/21 Page 3 of 3 PageID #: 641




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the above documents with the Clerk

of Court using CM/ECF which will send electronic notification of such filings to all registered

counsel.

Date: June 11, 2021                          /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis #4606




                                              Page |3
